Adopted October 11, 2007 BY-LAWS OF PETROLEUM DEVELOPMENT CORPORATION (a Nevada Corporation) ARTICLE I OFFICES Section 1.01 Principal Offices.The Board of Directors shall fix the location of the principal executive office of the Corporation at any place within or outside the State of Nevada.If the principal executive office is located outside the State of Nevada and the Corporation has no principal office in the State of Nevada, the Board of Directors shall fix and designate the office of its Agent for service as its Nevada office. Section 1.02 Other Offices.The officers or the Board of Directors may, at any time, establish branch or subordinate offices at any place or places where the Corporation is qualified to do business, and may change the location of any office of the Corporation. ARTICLE II MEETING OF SHAREHOLDERS Section 2.01 Place of Meeting.Meetings of shareholders shall be held upon proper notice at any place within or outside the State of Nevada designated by the Board of Directors.In the absence of any such designation, meetings of shareholders shall be held at the principal executive office of the Corporation. Section 2.02 Annual Meetings.Unless held at a time and date designated by the Board of Directors in accordance with applicable law, an annual meeting of shareholders shall be held each year on the third Wednesday in July at 10:00 a.m. (local time), provided, however, that should such day fall upon a legal holiday, then the annual meeting of shareholders shall be held at the same time and place on the next day thereafter ensuing which is neither a Saturday, a Sunday, nor a legal holiday.At the annual meeting, Directors shall be elected and any other proper business may be transacted. Section 2.03 Special Meetings. (a)A special meeting of the shareholders may be called at any time by the Board of Directors and shall be called by the Secretary upon the request of the Chairman of the Board, the President, or one or more shareholders holding shares which, in the aggregate, entitle them to cast not less than ten percent of the votes at any such meeting at which all of the voting shares are represented. (b)If a special meeting is requested by any person or persons other than the Board of Directors, the request shall be in writing specifying the time of such meeting (which shall be no earlier than twenty days following the delivery to the Secretary of the request for the meeting) and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by telegraphic or other confirmed facsimile transmission to the Secretary of the Corporation.The Secretary shall cause notice to be given to the shareholders entitled to vote, in accordance with the provisions of sections 2.01, 2.04 and 2.05 of this Article II, that a meeting will be held at the time requested by the person or persons calling the meeting.Nothing contained in this section 2.03 shall be construed as limiting, fixing or affecting the time when a meeting of shareholders called by action of the Board of Directors may be held. Section 2.04 Notice of Meetings of Shareholders. (a)All notices of meetings of shareholders shall be sent or otherwise given in accordance with section 2.05 not less than ten nor more than sixty days before the date of the meeting being noticed.The notice shall specify the place, date and hour of the meeting and (i)in the case of a special meeting, the general nature of the business to be transacted, or (ii)in the case of the annual meeting, those matters which the Board of Directors or the other person or persons calling the meeting, at the time of giving the notice, intend to present for action by the shareholders.The notice of any meeting at which Directors are to be elected shall include the names of any nominees which, at the time of the notice, management intends to present for election. (b)If action is proposed to be taken at any meeting for approval of (i)a contract or transaction in which a Director has a direct or indirect financial interest, (ii)an amendment of the Articles of Incorporation, (iii)a reorganization of the Corporation, pursuant to the Nevada General Corporation Law, or (iv)a voluntary dissolution of the Corporation as defined by the Nevada General Corporation Law, the notice shall also state the general nature of such proposal. Section 2.05 Manner of Giving Notice and Affidavit of Notice. (a)Notice of any meeting of shareholders shall be given either personally or by first class mail, telegraphic, express mail, or other written communication, charges prepaid, addressed to each shareholder at the address of such shareholder appearing on the books of the Corporation or more recently given by the shareholder to the Corporation for the purpose of notice.If no such address appears on the Corporation's books or has been so given, notice shall be deemed to have been properly given to such shareholder if sent by first class mail or telegraphic or other written communication to the Corporation's principal executive office to the attention of such shareholder, or if published at least once in a newspaper of general circulation in the county where such office is located.Notice shall be deemed to have been given at the time when delivered personally or deposited in the mail or sent by telegraphic or other written communication. (b)If any notice addressed to a shareholder at the address of such shareholder appearing on the books of the Corporation is returned to the Corporation by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice to the shareholder at such address, all future notices or reports shall be deemed to have been duly given without further mailing if the same shall be available to the shareholder upon written demand of the shareholder at the principal executive office of the Corporation for a period of one year from the date of the giving of such notice. (c)An affidavit of the mailing or other means of giving any notice of any meeting of shareholders shall be executed by the Secretary, Assistant Secretary or any transfer agent of the Corporation giving such notice, and shall be filed and maintained in the minute book of the Corporation. Section 2.06
